DETAILED ACTION
This action is in response to an amendment filed 9/19/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,822,159 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-7, and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the term “approximately” within the phrase “approximately circular configuration”. The term "approximately " is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Approximately” is defined as "in an approximate manner” and “approximate” is defined as “nearly correct or exact” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how something such as the doped nitride semiconductor islands have an “approximately circular configuration” (emphasis added).  
The term “approximately” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “approximate” the target any more. Neither the claims, nor the specification, defines these boundaries. For example, is an oval an “approximately circular configuration”?  Likewise, is a rounded rectangle an “approximately circular configuration”?
Because the metes and bounds of the term “approximately” in the phrase “approximately circular configuration” cannot be ascertained, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear.   Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Claims 4, 6-7, and 9-16 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.  For the purposes of examination, the examiner interprets “approximately circular configuration” as “circular configuration” based on Fig. 2 of the Drawings.  However, appropriate correction and/or clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-7, 9-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. 2018/0138306 A1; “Jeon”) in view of Aranami et al. (JP 2016184652; references to English translation; “Aranami”) and Saito et al. (U.S. 2006/0011915 A1; “Saito”).
Regarding claims 1 and 9, Jeon discloses a device comprising: 
A first nitride semiconductor layer (104, Fig. 7B) ([0027], [0041]);
A second nitride semiconductor layer (103, Fig. 7B) disposed on the first nitride semiconductor layer and having a bandgap greater than a bandgap of the first nitride semiconductor layer ([0027], [0041]);
A source (S, Fig. 7B) disposed on the second nitride semiconductor layer ([0027]); 
A drain (D, Fig. 7B) disposed on the second nitride semiconductor layer, wherein the drain viewed in a direction normal to the second nitride semiconductor layer extends longitudinally in an extending direction ([0027]); 
A gate structure (G, Fig. 7B) disposed on the second nitride semiconductor layer and between the source and the drain ([0027]); 
A plurality of first p-type doped nitride semiconductor compound islands (210D-3, Fig. 7A-7B) disposed on the second nitride semiconductor layer and arranged adjacent to the drain along the extending direction ([0062]), wherein profiles of the drain (D, Fig. 7A) and the first p-type doped nitride semiconductor compound islands (210D-3, Fig. 7A) viewed in the direction normal to the second nitride semiconductor layer are overlapped with each other (Fig. 7A) and are covered by the drain (D, Fig. 7A); and
A second p-type doped nitride semiconductor compound island (230, Fig. 7B) disposed between the gate structure and the second nitride semiconductor layer ([0062]).
Yet, Jeon does not disclose the following:
The plurality of first p-type doped nitride semiconductor compound islands have an approximately circular configuration;
A dielectric layer is disposed on the second nitride layer;
A via and a second drain portion.
Regarding (a), Jeon discloses the plurality of first p-type doped nitride semiconductor compound islands (210D-3, Fig. 7A-7B) each have a rectangular configuration and not specifically a circular configuration.  However, Aranami discloses a semiconductor island having a circular configuration ([0022]).  This has the advantage of forming the semiconductor island with less susceptibility to damage during processing because of the lack of corners.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Jeon with the plurality of first p-type doped nitride semiconductor compound islands each having a circular configuration, as taught by Aranami, so as to reduce susceptibility to damage during processing.
Regarding (b), Jeon discloses a second nitride layer (103, Fig. 7B) but does not disclose a dielectric disposed on the second nitride layer.  However, Saito discloses a dielectric layer (8, Fig. 3) disposed on top of a [second] nitride layer ([0057]).  This has the advantage of providing insulation between the conductive parts of the device to prevent electrical shorting.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Jeon with a dielectric layer, as taught by Saito, so as to prevent electrical shorting.
Examiner notes that since the dielectric layer (8, Fig. 3) in Saito fills a region between the gate (7, Fig. 3) and drain (6, Fig. 3), incorporating such a dielectric layer into Jeon would result in the dielectric layer filling in a portion between the drain (D, Fig. 7B) and the first p-type doped nitride semiconductor compound islands (210D-3, Fig. 7B).
Regarding (c), Jeon discloses a drain comprising a first portion (D, Fig. 7B) but does not disclose a via and a second drain portion.  However, Saito discloses a via (vertical portion of 10, Fig. 3) connecting a first portion of a drain (6, Fig. 3) to a second portion of a drain (horizontal portion of 10, Fig. 3) ([0057]).  This has the advantage of forming an electrical connection to a field plate which increases the breakdown voltage of the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Jeon with a via and a second drain portion, as taught by Saito, so as increase the breakdown voltage of the device.
Regarding claim 4, Jeon, Aranami, and Saito disclose each of the first p-type doped nitride semiconductor compound islands (Jeon: 210D-3, Fig. 7B) has a top surface facing away from the second nitride semiconductor layer (Jeon: 103, Fig. 7B) and having a first region covered with the drain (Jeon: D, Fig. 7B), and a second region not covered with the drain.  Yet, Jeon, Aranami, and Saito do not disclose the first region has an area less than that of the second region.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select dimensions such that the first region has an area less than that of the second region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 6-7, Jeon discloses adjacent two of first p-type doped nitride semiconductor compound islands (210D-3, Fig. 7A-7B) are arranged by a spacing in a range from 0.1 µm to 10 µm ([0065]).
Regarding claim 10, Jeon discloses the first (210D-3, Fig. 7B) and second (230, Fig. 7B) p-type doped nitride semiconductor compound islands have the same p- type doped III-V nitride semiconductor material with the same thickness ([0062]-[0063]).
Regarding claim 11, Jeon discloses the drain (D, Fig. 7A-7B) and the first p-type doped nitride semiconductor compound islands (210D-3, Fig. 7A-7B) viewed in the direction normal to the second nitride semiconductor layer (103, Fig. 7B) collectively form a protruding profile away from the drain.
Regarding claim 14, Jeon discloses vertical projections of the drain (D, Fig. 7B) and the first p-type doped nitride semiconductor compound islands (210D-3, Fig. 7B) on the second nitride semiconductor layer (103, Fig. 7B) have edges (e.g., right side of 210D-3 and left side of D, Fig. 7B) coinciding with each other. 
Regarding claim 15, Jeon discloses the first nitride semiconductor layer (104, Fig. 7B) comprises undoped GaN ([0041]), the second nitride semiconductor layer (103, Fig. 7B) comprises AlGaN ([0041]), and the first (210D-3, Fig. 7B) and second (230, Fig. 7B) p-type doped nitride semiconductor compound islands comprise p-GaN ([0062]).
Regarding claim 16, Jeon, Aranami, and Saito disclose the device (see claim 1 rejection above) implicitly with a breakdown voltage but does not disclose it is at least 20 V.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select conditions such that the breakdown voltage is at least 20V, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. 2018/0138306 A1; “Jeon”) as modified by Aranami et al. (JP 2016184652; references to English translation; “Aranami”) and Saito et al. (U.S. 2006/0011915 A1; “Saito”) as applied to claim 1 above, and further in view of LaRoche (U.S. 2019/0237552 A1).
Regarding claim 12, Jeon, Aranami, and Saito disclose a drain (Jeon: D, Fig. 7B) and a gate structure (Jeon: G, Fig. 7B) but do not disclose contact layers.  However, LaRoche discloses a first contact layer (54a, Fig. 3B) under a drain (54b, Fig. 3B) and a second contact layer (54a, Fig. 3A) under a gate structure (54b, Fig. 3A) ([0037]; [0077]).  The first and second contact layers have the advantage of aiding in adhesion of the drain and gate structures, respectively, and thereby increasing device reliability.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Jeon, Aranami, and Saito with first and second contact layers, as taught by LaRoche, so as to increase device reliability.
Examiner notes that since the first contact layer (54a, Fig. 3B) is directly under the drain (54b, Fig. 3B) and the second contact layer (54a, Fig. 3A) is directly under the gate structure (54b, Fig. 3A) in LaRoche, incorporating these features in Jeon, Aranami, and Saito would result in the first contact layer between the drain (Jeon: D, Fig. 7B) and the underlying first p-type dope nitride semiconductor compound islands (Jeon: 210D-3, Fig. 7B) and the second contact layer between the gate (Jeon: G, Fig. 7B) and the underlying second p-type doped nitride semiconductor compound island (Jeon: 230, Fig. 7B).
Regarding claim 13, LaRoche discloses the contact layers comprise tantalum nitride ([0077]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-7, and 9-16 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812